DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/08/2022 has been entered. Claim 7 has been cancelled. Claims 9-18 are new. Claims 1, 3-6, and 8-18 are pending in the application. Applicant’s amendments to the Claims have overcome all previous 35 USC 112 rejections set forth in the Non-Final Office Action mailed 12/08/2021.

Response to Arguments
Applicant’s arguments, see Pages 11-12 , filed 03/08/2022, with respect to the rejection(s) of claim(s) 1, 5, and7 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made see the 35 USC 103 rejection below for further details.
Applicant's arguments, see Pages 9-11, filed 03/08/2022, with respect to the rejection(s) of claim(s) 1, 4, and 6 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues that: It is clear that when claims 1, 4, and 6 are viewed as a whole, they are not directed to a judicial exception, in this case, an abstract idea, because even if the claims were to recite a judicial exception, they would in no way tie up the judicial exception (i.e., the abstract idea) so that others could not practice it. Thus, it is self-evident that claims 1, 4, and 6 are patent eligible.
Applicant’s arguments with respect to the rejection of the claims 1, 4, and 6 under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 21.06.06, “if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception.” As detailed in the 35 USC 101 rejection below the Abstract ideas recited in claims 1, 4, and 6 are not seen as having self-evident eligibility, because the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer.
Applicant argues that: It is not practical to perform in the human mind the limitations recited in claim 1, let alone claims 4 and 6 with their additional limitations.
Applicant’s arguments with respect to the rejection of the claims 1, 4, and 6 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection below, the judicial exceptions recited in the independent claims are seen as being practically performed in the human mind because nothing in the claims prevents a user from manually performing the recited judicial exceptions. Referring to the MPEP 2106.04(a)(2), “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The test for whether a claim recites a judicial exception is not whether each and every limitation recited in a claim can practically be performed in the human mind, but rather if the recited judicial exception can practically be performed in the human mind. Further, the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer.
Applicant argues that: In this case, the practical application is monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers. This is a very practical application addressed to plant that carries out some process using motors, process equipment, sensors, controllers, a gateway, and the like.
Applicant’s arguments with respect to the rejection of the claims 1, 4, and 6 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection below, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception, i.e. necessary data gathering; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non-abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry.

Claim Rejections - 35 USC § 112
As noted above, under Response to Amendment, the 35 USC 112(b) and 35 USC 112(d) rejections previously set forth have been overcome by amendment to the Claims. However, due to amendment to the claims a new 35 USC 112(b) and 35 USC 112(d) rejection is now presented
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 13, and 18 recite the limitation "a condition monitoring device".  It is unclear from the language of the claim if the condition monitoring device recited in the claim is a new limitation or is referring to the previously recited “at least one condition monitoring device”. For the purposes of examination the “condition monitoring device” shall be interpreted as a new limitation. This rejection could be overcome by amending the claim language to clarify what condition monitoring device is being referred to at any give point in the claims. For example, by amending the claims language to recite “a second condition monitoring device.”
Claims 8, 13, and 18 recite the limitation “a motor corresponding to the second plurality of sensors”. It is unclear from the language of the claim what is required by the claim. Does the recited limitation merely require that a motor be measured by the second plurality of sensors or does the limitation require that the sensors be in some way associated with the motor? Further, clarification of the limitation would be appreciated. For the purposes of examination the recited limitation shall be interpreted as referring to a motor being measured by the second plurality of sensors. This rejection could be overcome by amending the claim language, such as, “a second plurality of sensors for measuring a second plurality of parameters of a second motor.”
Claims 8, 13, and 18 recite the limitation "the corresponding motor".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the recited limitation shall be interpreted as referring to the “motor corresponding to the second plurality of sensors”. This rejection could be overcome by amending the claim language, such as, “the second plurality of parameters of the second motor.”
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 fails to further limit the independent claim 14, because claim 15 is a one-to-one recitation of a limitation already recited in claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fouth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
to detect a condition of at least one motor from the plurality of motors; and 
determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices, in coordination with the server, based on the process equipment connected to the motor associated with the at least on condition monitoring device, wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device, wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults, and one or more parameters related to at least one sensor of the at least one condition monitoring device.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “to detect a condition of at least one motor from the plurality of motors”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a server” and “a gateway device” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a server” and “a gateway device” language, “detect a condition” in the context of this claim encompasses the user manually retrieving measurement data and determining a condition of a motor.
The limitation(s) regarding “determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices, in coordination with the server, based on the process equipment connected to the motor associated with the at least on condition monitoring device …”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a server” and “a gateway device” nothing in the claim language precludes the Step from practically being performed in the mind. For example, but for the “a server” and “a gateway device” language, “determines operating configuration” in the context of this claim encompasses the user manually determining the operating configuration of the condition monitoring device.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a plant comprising a plurality of process equipment. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
“a plurality of condition monitoring devices, wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors, wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices” and “a server” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a plant” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “a plurality of condition monitoring devices” is viewed as insignificant extra-solution activity, such as mere data gathering and selecting a particular data source or type of data to be manipulated in a conventional way, and therefore does/do not provide an inventive concept. Similarly, with regards to “a server” and “a gateway” are viewed as generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Wiles et al. (US 20070174022 A1), Hattori et al. (US 20030045946 A1), Ogata et al. (US 20160261481 A1), Ochiai (US 20190086903 A1), Dagnino et al. (US 20140156225 A1), Pennebaker (US 9711038 B1), Russell et al. (US 20180024534 A1), and Orman et al. (US 20170176537 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a plant”, “a plurality of condition monitoring devices”, “a server”, and “a gateway” can be viewed as a field of use, necessary data gathering and data outputting, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 4 and 6 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claim 6 recite limitations regarding data gathering steps necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above.
Claims 4 further limit the abstract idea with an abstract idea, such as a “Mathematical Concept” or “Mental Process”, and thus the claims are still directed to an abstract idea without significantly more.

	Claims 3, 5, 9 and 14 are viewed as integrating  he recited abstract idea(s) into a practical application by applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a mere drafting effort designed to monopolize the exception. Further, claims that depend on the above claims are not rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1).

Regarding Claim 1. (Previously Presented) Wiles teaches:
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.)  of a motor (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motor from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), 
wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), 
wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings).
Wiles is silent as to the language of:
a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices.
Nevertheless Hattori teaches:
a system for monitoring condition of a plurality of motors (See Fig. 1 and para[0084]: the states of the plurality of electric motors 21a, 21b are periodically automatically detected.) in a plant comprising a plurality of process equipment (See Fig. 1 and para[0004]: plant.) operatively connected to one or more controllers (See Fig. 1 and para[0066]: a controller 23a.); 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Fig. 1, para[0070], para[0082], and para[0084]: Electric motor 21a. Detector 22a. Electric motor 21b. Detector 22b.); and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices (See Fig. 1 and para[0011]: The detection signals thereof are transmitted to a maintenance tool 50.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices such as that of Hattori. Wiles and Hattori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hattori teaches, “The maintenance data about the plurality of electric motors 21a, 21b are automatically stored and can be therefore compared and analyzed with respect to old pieces of maintenance data of the same type of electric motor, whereby an improvement of analysis accuracy can be expected” (See para[0084]). One of ordinary skill would have been motivated to modify Wiles, because monitoring the condition of a plurality of motors would help to improve analysis by comparing data from the same type of electric motor, as recognized by Hattori.

Regarding Claim 5. (Currently Amended) Wiles teaches:
The system as claimed in claim 1, 
wherein the one or more parameters of the corresponding motor includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.) (Examiner note: the broadest reasonable interpretation of “one or more parameters includes” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) as applied to claim 1 above, and further in view of Ochiai (US 20190086903 A1).

Regarding Claim 3. (Previously Presented) Wiles is silent as to the language of:
The system as claimed in claim 1, 
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Ochiai teaches:
wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, para[0086], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) as applied to claim 1 above, and further in view of Dagnino et al. (US 20140156225 A1).

Regarding Claim 4. (Previously Presented) Wiles is silent as to the language of:
The system as claimed in claim 1, 
wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor.
Nevertheless Dagnino teaches:
wherein the server includes plurality of equipment models corresponding to the plurality of motors (See Figure 1, para[0006], and para[0030]: Health profile of the power system equipment. Predictive modeling techniques.) wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor (See Figure 3, para[0043], and para[0049]: Acquire historical sensor data. At 312 in the example method 300, the merged data set is used to generate a health profile of the power system equipment.) and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor (See Figure 1 and para[0020]: The health profile is indicative of an expected/predicted health of the power system equipment.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor such as that of Dagnino. Wiles and Dagnino are analogous to the instant application, because all of the references are directed to the same field of endeavor. Dagnino teaches, “The health profile is indicative of an expected/predicted health of the power system equipment and may be utilized to develop a maintenance schedule for the power system equipment” (See para[0020]). One of ordinary skill would have been motivated to modify Wiles, because using equipment models would help to determine when maintenance needs to be performed on the equipment, as recognized by Dagnino.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) as applied to claim 1 above, and further in view of Pennebaker (US 9711038 B1).
 
Regarding Claim 6. (Previously Presented) Wiles is silent as to the language of:
The system as claimed in claim 1, 
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server.
Nevertheless Pennebaker teaches:
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server (See Figure 2C and Col. 11, lines 45-60: the sensors 223a, 223b, . . . , 223n may provide information relating to the environment surrounding the gateway module.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server such as that of Pennebaker. Wiles and Pennebaker are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pennebaker teaches, “Fields that include a large number and diversity of stationary assets may be distributed over vast tracts of land and are often distributed in extremely dangerous or inhospitable environments” (See Col. 1, lines 60-65). One of ordinary skill would have been motivated to modify Wiles, because including sensors with the gateway device would help to determine if the gateway is in an environment that could cause damage to the gateway, as recognized by Pennebaker.
 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claim 3 above, and further in view of Russell et al. (US 20180024534 A1).

Regarding Claim 8. (Currently Amended) Wiles is silent as to the language of:
The system as claimed in claim 3, 
wherein the at least one mobile device includes 
a second plurality of sensors for measuring a second plurality of parameters of a motor corresponding to the second plurality of sensors; and
a processor for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors, based on the measured values of the second plurality of parameters of the corresponding motor.
Nevertheless Russell teaches:
wherein the at least one mobile device (See Fig. 1 and para[0014]: a portable field maintenance tool.) includes 
a second plurality of sensors for measuring a second plurality of parameters (See para[0023]: measure electrical parameters of a field device; sense vibrations of a field device. Ammeter. Volt meter.) of a motor corresponding to the second plurality of sensors (See Fig. 1, para[0002], para[0011]: Rotating equipment may include equipment such as such as motors, pumps, compressors, and/or drives.); and
a processor (See Fig. 2 and para[0043]: a computer processor 20.) for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors (See para[0003] – para[0004], para[0010] – para[0011], and para[0023]: a calibrator; configure and/or set-up a measurement instrument.), based on the measured values of the second plurality of parameters of the corresponding motor (See para[0004] and para[0011]: The field device may need to be programmed and may then need to be tested before and after the field device is installed. A calibrator for verification and adjustment of instrument output.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the at least one mobile device includes a second plurality of sensors for measuring a second plurality of parameters of a motor corresponding to the second plurality of sensors; and a processor for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors, based on the measured values of the second plurality of parameters of the corresponding motor such as that of Russell. Wiles and Russell are analogous to the instant application, because all of the references are directed to the same field of endeavor. Russell teaches, “Because many field devices are installed in remote, hard-to-reach locations, it is more convenient for a user to test the installed devices in such remote locations using a handheld, portable tool rather than using a full configuration and testing device, which can be heavy, bulky, and non-portable, generally requiring the installed field device to be transported to the site of the diagnostic device.” (See para[0004]). One of ordinary skill would have been motivated to modify Wiles, because determining one or more operating parameters for a condition monitoring device affixed to the motor using a mobile device would help a user to test and configure condition monitoring devices in hard-to-reach locations, as recognized by Russell.

Claims 9, 11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1).

Regarding Claim 9. (New) 
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.)  of a motor (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motor from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), 
wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), 
wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings).
Wiles is silent as to the language of:
a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; 
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices; and
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Hattori teaches:
a system for monitoring condition of a plurality of motors (See Fig. 1 and para[0084]: the states of the plurality of electric motors 21a, 21b are periodically automatically detected.) in a plant comprising a plurality of process equipment (See Fig. 1 and para[0004]: plant.) operatively connected to one or more controllers (See Fig. 1 and para[0066]: a controller 23a.); 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Fig. 1, para[0070], para[0082], and para[0084]: Electric motor 21a. Detector 22a. Electric motor 21b. Detector 22b.); and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices (See Fig. 1 and para[0011]: The detection signals thereof are transmitted to a maintenance tool 50.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices such as that of Hattori. Wiles and Hattori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hattori teaches, “The maintenance data about the plurality of electric motors 21a, 21b are automatically stored and can be therefore compared and analyzed with respect to old pieces of maintenance data of the same type of electric motor, whereby an improvement of analysis accuracy can be expected” (See para[0084]). One of ordinary skill would have been motivated to modify Wiles, because monitoring the condition of a plurality of motors would help to improve analysis by comparing data from the same type of electric motor, as recognized by Hattori.
Hattori is silent as to the language of:
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Ochiai teaches:
wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, para[0086], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Regarding Claim 11. (New) Wiles teaches:
The system as claimed in claim 9, 
wherein the one or more parameters of the corresponding motor includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.) (Examiner note: the broadest reasonable interpretation of “one or more parameters includes” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).

Regarding Claim 14. (New) Wiles teaches:
A system for monitoring condition (See Figure 6 and para[0003]: operating conditions.)  of a motor (See Figure 1, Figure 6, and para[0027]: motor 14.) in a plant comprising a plurality of process equipment (See Figure 6 and para[0003]: Plant/Factory site. Machines.) operatively connected to one or more controllers (See Figure 6 and para[0048]: Communicators 38.), the system comprising: 
a plurality of condition monitoring devices (See Figures 1 - 2, Figure 6, and para[0027]: Sensor units 42a and 42b.), wherein each condition monitoring device is mounted on a corresponding motor (See Figure 1 and para[0027]: sensor unit 42a is affixed to a bearing housing (not shown) of the motor 14.), wherein each condition monitoring device is for measuring one or more parameters of the corresponding motor in accordance with an operating configuration (See Figure 7 and para[0027]: used to monitor vibration.); 
 a gateway device communicatively coupled to the plurality of condition monitoring devices over a first communication network, for communicating measurement data from the condition monitoring devices (See Figure 6 and para[0034]: Gateway 40. Communicators 38 gather data received from the sensor units 42, 44, 46 and send data to the gateway 40.); and 
a server configured to receive data based on measurements of the parameters of the motor from the condition monitoring devices, via the gateway device (See Figure 6, para[0051], and para[0053]: a presentation server 108, a data server 110 and/or a process server 112.), and to detect a condition of at least one motor (See Figure 7, para[0026], para[0059] – para[0060], and para[0073]: Process server 112 runs a web service, e.g., that can generate graphs and can provide processed data. Monitoring system 12 may include a number of software tools and applications that can be utilized in analyzing machine operating conditions.),
wherein the gateway device determines operating configuration of at least one condition monitoring device from the plurality of condition monitoring devices (See para[0043], para[0052], para[0057] – para[0058], and para[0065]: all of the sensor units 42, 44, 46 of the monitoring system 12 are initiated or reset substantially simultaneously (in some embodiments, upon user command or automatically) such that the timestamps of all of the sensor units begin at the same value at substantially the same instance in time.), in coordination with the server (See para[0059]: Dwconfig retrieves pending commands from the servers 108.), based on the process equipment connected to the motor associated with the at least on condition monitoring device (See para[0058]: reporting rates are automatically changed based on, for example, measured rotational speed of a given data location of a component.), 
wherein the operating configuration comprises a plurality of operational parameters associated with measurement and diagnostics performed by the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings), 
wherein the plurality of operational parameters includes one or more threshold values associated with one or more faults (See para[0044] and para[0069]: The parameters for an alarm condition may include items such as A/D channel, threshold, alarm if over or alarm if under, and duration.), and one or more parameters related to at least one sensor of the at least one condition monitoring device (See para[0043], para[0058], para[0065] – para[0066], and para[0070]: Timestamp. Reporting rate. Data type. Filter settings); and 
wherein the one or more parameters of the corresponding motor includes one of vibration along the first axis and the second axis (See para[0037]: three axes of vibration.), and a temperature of an area proximal to the corresponding motor (See para[0028]: temperature at the bearing housing.) (Examiner note: the broadest reasonable interpretation of “one or more parameters includes” requires only one of the listed alternatives. When a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).).
Wiles is silent as to the language of:
a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; 
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices; and
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Hattori teaches:
a system for monitoring condition of a plurality of motors (See Fig. 1 and para[0084]: the states of the plurality of electric motors 21a, 21b are periodically automatically detected.) in a plant comprising a plurality of process equipment (See Fig. 1 and para[0004]: plant.) operatively connected to one or more controllers (See Fig. 1 and para[0066]: a controller 23a.); 
wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors (See Fig. 1, para[0070], para[0082], and para[0084]: Electric motor 21a. Detector 22a. Electric motor 21b. Detector 22b.); and
a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices (See Fig. 1 and para[0011]: The detection signals thereof are transmitted to a maintenance tool 50.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein a system for monitoring condition of a plurality of motors in a plant comprising a plurality of process equipment operatively connected to one or more controllers; wherein each condition monitoring device is mounted on a corresponding motor from the plurality of motors; and a server configured to receive data based on measurements of the parameters of the motors from the condition monitoring devices such as that of Hattori. Wiles and Hattori are analogous to the instant application, because all of the references are directed to the same field of endeavor. Hattori teaches, “The maintenance data about the plurality of electric motors 21a, 21b are automatically stored and can be therefore compared and analyzed with respect to old pieces of maintenance data of the same type of electric motor, whereby an improvement of analysis accuracy can be expected” (See para[0084]). One of ordinary skill would have been motivated to modify Wiles, because monitoring the condition of a plurality of motors would help to improve analysis by comparing data from the same type of electric motor, as recognized by Hattori.
Hattori is silent as to the language of:
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Ochiai teaches:
wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, para[0086], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Regarding Claim 15. (New) Wiles is silent as to the language of:
The system as claimed in claim 14, 
wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server.
Nevertheless Ochiai teaches:
wherein the system further includes at least one mobile device (See Figure 2 and para[0085]: Terminal 220.), capable of configuring at least one condition monitoring device from the condition monitoring devices (See Figure 2, Figure 4, para[0086], and para[0170]: adjusting threshold for an associated sensor, converting feature according to the associated sensor. A sensor information sampling interval setter 1112), and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server (See Figure 5A, para[0097], and para[0099]: Alarm. Display unit 523).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the system further includes at least one mobile device, capable of configuring at least one condition monitoring device from the condition monitoring devices, and for displaying one or more alert messages associated with the detected condition of the at least one motor based on a message from the server such as that of Ochiai. Wiles and Ochiai are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ochiai teaches, “The workflow apparatus 510 may further include a task list unit that displays a task list to the user and performs control concerning a work result input instruction from the user” (See para[0097]). One of ordinary skill would have been motivated to modify Wiles, because a mobile device would help to complete workflow related to alert messages, as recognized by Ochiai.

Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claims 9 and 14 above, and further in view of Dagnino et al. (US 20140156225 A1).

Regarding Claim 10. (New) Wiles is silent as to the language of:
The system as claimed in claim 9, 
wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and 
wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor.
Nevertheless Dagnino teaches:
wherein the server includes plurality of equipment models corresponding to the plurality of motors (See Figure 1, para[0006], and para[0030]: Health profile of the power system equipment. Predictive modeling techniques.) wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor (See Figure 3, para[0043], and para[0049]: Acquire historical sensor data. At 312 in the example method 300, the merged data set is used to generate a health profile of the power system equipment.) and 
wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor (See Figure 1 and para[0020]: The health profile is indicative of an expected/predicted health of the power system equipment.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor such as that of Dagnino. Wiles and Dagnino are analogous to the instant application, because all of the references are directed to the same field of endeavor. Dagnino teaches, “The health profile is indicative of an expected/predicted health of the power system equipment and may be utilized to develop a maintenance schedule for the power system equipment” (See para[0020]). One of ordinary skill would have been motivated to modify Wiles, because using equipment models would help to determine when maintenance needs to be performed on the equipment, as recognized by Dagnino.

Regarding Claim 16. (New) Wiles is silent as to the language of:
The system as claimed in claim 14, 
wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and 
wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor.
Nevertheless Dagnino teaches:
wherein the server includes plurality of equipment models corresponding to the plurality of motors (See Figure 1, para[0006], and para[0030]: Health profile of the power system equipment. Predictive modeling techniques.) wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor (See Figure 3, para[0043], and para[0049]: Acquire historical sensor data. At 312 in the example method 300, the merged data set is used to generate a health profile of the power system equipment.) and 
wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor (See Figure 1 and para[0020]: The health profile is indicative of an expected/predicted health of the power system equipment.).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the server includes plurality of equipment models corresponding to the plurality of motors wherein each equipment model is updated based on the data based on measurements of the parameters of the corresponding motor from the corresponding condition monitoring device mounted on the corresponding motor and wherein the server is configured to detect the condition of the at least one motor based on the data based on measurements of the parameters of the motors and the updated equipment model associated with each corresponding motor such as that of Dagnino. Wiles and Dagnino are analogous to the instant application, because all of the references are directed to the same field of endeavor. Dagnino teaches, “The health profile is indicative of an expected/predicted health of the power system equipment and may be utilized to develop a maintenance schedule for the power system equipment” (See para[0020]). One of ordinary skill would have been motivated to modify Wiles, because using equipment models would help to determine when maintenance needs to be performed on the equipment, as recognized by Dagnino.

Claims 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claims 9 and 14 above, and further in view of Pennebaker (US 9711038 B1).

Regarding Claim 12. (New) Wiles is silent as to the language of:
The system as claimed in claim 9, 
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server.
Nevertheless Pennebaker teaches:
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server (See Figure 2C and Col. 11, lines 45-60: the sensors 223a, 223b, . . . , 223n may provide information relating to the environment surrounding the gateway module.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server such as that of Pennebaker. Wiles and Pennebaker are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pennebaker teaches, “Fields that include a large number and diversity of stationary assets may be distributed over vast tracts of land and are often distributed in extremely dangerous or inhospitable environments” (See Col. 1, lines 60-65). One of ordinary skill would have been motivated to modify Wiles, because including sensors with the gateway device would help to determine if the gateway is in an environment that could cause damage to the gateway, as recognized by Pennebaker.

Regarding Claim 17. (New) Wiles is silent as to the language of:
The system as claimed in claim 14, 
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server.
Nevertheless Pennebaker teaches:
wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server (See Figure 2C and Col. 11, lines 45-60: the sensors 223a, 223b, . . . , 223n may provide information relating to the environment surrounding the gateway module.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the gateway device includes one or more sensors for measuring ambient physical parameters and for communicating the data based on the measurement of the ambient physical parameters to the server such as that of Pennebaker. Wiles and Pennebaker are analogous to the instant application, because all of the references are directed to the same field of endeavor. Pennebaker teaches, “Fields that include a large number and diversity of stationary assets may be distributed over vast tracts of land and are often distributed in extremely dangerous or inhospitable environments” (See Col. 1, lines 60-65). One of ordinary skill would have been motivated to modify Wiles, because including sensors with the gateway device would help to determine if the gateway is in an environment that could cause damage to the gateway, as recognized by Pennebaker.

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 20070174022 A1) in view of Hattori et al. (US 20030045946 A1) and Ochiai (US 20190086903 A1) as applied to claims 9 and 15 above, and further in view of Russell et al. (US 20180024534 A1).

Regarding Claim 13. (New) Wiles is silent as to the language of:
The system as claimed in claim 9, 
wherein the at least one mobile device includes 
a second plurality of sensors for measuring a second plurality of parameters of a motor corresponding to the second plurality of sensors; and 
a processor for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors, based on the measured values of the second plurality of parameters of the corresponding motor.
Nevertheless Russell teaches:
wherein the at least one mobile device (See Fig. 1 and para[0014]: a portable field maintenance tool.) includes 
a second plurality of sensors for measuring a second plurality of parameters (See para[0023]: measure electrical parameters of a field device; sense vibrations of a field device. Ammeter. Volt meter.) of a motor corresponding to the second plurality of sensors (See Fig. 1, para[0002], para[0011]: Rotating equipment may include equipment such as such as motors, pumps, compressors, and/or drives.); and
a processor (See Fig. 2 and para[0043]: a computer processor 20.) for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors (See para[0003] – para[0004], para[0010] – para[0011], and para[0023]: a calibrator; configure and/or set-up a measurement instrument.), based on the measured values of the second plurality of parameters of the corresponding motor (See para[0004] and para[0011]: The field device may need to be programmed and may then need to be tested before and after the field device is installed. A calibrator for verification and adjustment of instrument output.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the at least one mobile device includes a second plurality of sensors for measuring a second plurality of parameters of a motor corresponding to the second plurality of sensors; and a processor for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors, based on the measured values of the second plurality of parameters of the corresponding motor such as that of Russell. Wiles and Russell are analogous to the instant application, because all of the references are directed to the same field of endeavor. Russell teaches, “Because many field devices are installed in remote, hard-to-reach locations, it is more convenient for a user to test the installed devices in such remote locations using a handheld, portable tool rather than using a full configuration and testing device, which can be heavy, bulky, and non-portable, generally requiring the installed field device to be transported to the site of the diagnostic device.” (See para[0004]). One of ordinary skill would have been motivated to modify Wiles, because determining one or more operating parameters for a condition monitoring device affixed to the motor using a mobile device would help a user to test and configure condition monitoring devices in hard-to-reach locations, as recognized by Russell.

Regarding Claim 18. (New) Wiles is silent as to the language of:
The system as claimed in claim 15, 
wherein the at least one mobile device includes a second plurality of sensors for measuring a second plurality of parameters of a motor corresponding to the second plurality of sensors; and a processor for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors, based on the measured values of the second plurality of parameters of the corresponding motor.
Nevertheless Russell teaches:
wherein the at least one mobile device (See Fig. 1 and para[0014]: a portable field maintenance tool.) includes 
a second plurality of sensors for measuring a second plurality of parameters (See para[0023]: measure electrical parameters of a field device; sense vibrations of a field device. Ammeter. Volt meter.) of a motor corresponding to the second plurality of sensors (See Fig. 1, para[0002], para[0011]: Rotating equipment may include equipment such as such as motors, pumps, compressors, and/or drives.); and
a processor (See Fig. 2 and para[0043]: a computer processor 20.) for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors (See para[0003] – para[0004], para[0010] – para[0011], and para[0023]: a calibrator; configure and/or set-up a measurement instrument.), based on the measured values of the second plurality of parameters of the corresponding motor (See para[0004] and para[0011]: The field device may need to be programmed and may then need to be tested before and after the field device is installed. A calibrator for verification and adjustment of instrument output.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wiles wherein the at least one mobile device includes a second plurality of sensors for measuring a second plurality of parameters of a motor corresponding to the second plurality of sensors; and a processor for determining one or more operating parameters for a condition monitoring device affixed to the motor corresponding to the second plurality of sensors, based on the measured values of the second plurality of parameters of the corresponding motor such as that of Russell. Wiles and Russell are analogous to the instant application, because all of the references are directed to the same field of endeavor. Russell teaches, “Because many field devices are installed in remote, hard-to-reach locations, it is more convenient for a user to test the installed devices in such remote locations using a handheld, portable tool rather than using a full configuration and testing device, which can be heavy, bulky, and non-portable, generally requiring the installed field device to be transported to the site of the diagnostic device.” (See para[0004]). One of ordinary skill would have been motivated to modify Wiles, because determining one or more operating parameters for a condition monitoring device affixed to the motor using a mobile device would help a user to test and configure condition monitoring devices in hard-to-reach locations, as recognized by Russell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863 

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863